


110 HR 5905 IH: CARS Act of 2008
U.S. House of Representatives
2008-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5905
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2008
			Mr. Mario Diaz-Balart of
			 Florida (for himself, Mr.
			 Kirk, Mr. Lincoln Diaz-Balart of
			 Florida, Ms. Ros-Lehtinen,
			 Mr. Keller of Florida,
			 Mr. Tim Murphy of Pennsylvania,
			 Mr. Alexander, and
			 Mr. Doolittle) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  individuals a deduction for commuting expenses.
	
	
		1.Short titleThis Act may be cited as the
			 Commuter Aid and Relief for Suburbs
			 Act of 2008 or as the CARS Act of 2008.
		2.Deduction for certain
			 commuting expenses of individuals
			(a)In
			 generalPart VII of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to additional itemized deductions) is amended by
			 redesignating section 224 as section 225 and by inserting after section 223 the
			 following new section:
				
					224.Certain
				commuting expenses
						(a)In
				generalIn the case of an individual, there shall be allowed as a
				deduction an amount equal to the applicable percentage of the amount paid or
				incurred by the taxpayer during the taxable year for qualified commuting
				expenses of the taxpayer, his spouse, and dependents.
						(b)Applicable
				percentageFor purposes of this section—
							(1)In
				generalThe term applicable percentage means, with
				respect to the expenses of any individual in connection with a round-trip
				commute of a certain number of miles, the percentage determined in accordance
				with the following table:
								
									
										
											In the case of aThe applicable
											
											 round-trip commute of:percentage
						  is:
											
										
										
											Less than 10
						  miles10
						  percent
											
											At least 10
						  miles, but not greater than 15 miles30 percent
											
											At least 15
						  miles, but not greater than 25 miles50 percent
											
											At least 25
						  miles75
						  percent.
											
										
									
								
							(2)Special rule for
				high gas mileage vehicles and carpoolersNotwithstanding
				paragraph (1), the applicable percentage shall be 100 percent with respect to
				any round-trip commute which is made—
								(A)in a motor vehicle
				which has a gasoline equivalent fuel efficiency of more than 40 miles per
				gallon, or
								(B)in a motor vehicle
				while carrying carpooling passengers.
								(c)Definitions
				related to commutingFor purposes of this section—
							(1)Qualified
				commuting expensesThe term qualified commuting
				expenses means reasonable expenses paid or incurred for transportation
				in connection with travel between an individual’s residence and place of
				employment.
							(2)Round-trip
				commuteThe term round trip commute means the
				reasonable driving distance from an individual’s residence to such individual’s
				place of employment and back to such residence.
							.
			(b)Clerical
			 amendmentThe table of sections for part VII of subchapter B of
			 chapter 1 of such Code is amended by redesignating the item relating to section
			 224 as an item relating to section 225 and inserting before such item the
			 following new item:
				
					
						Sec. 224. Certain commuting
				expenses.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
